Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147678 & (61)                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 147678
                                                                   COA: 310293
                                                                   Wayne CC: 11-004867-FC
  ANTHONY REESE PORTER,
           Defendant-Appellant.

  _________________________________________/

         By order of February 5, 2014, the prosecuting attorney was directed to address
  whether the imposition of consecutive sentences in this case violates the Ex Post Facto
  Clauses of the United States and Michigan Constitutions: US Const, art I, § 10, cl 1;
  Const 1963, art 1, § 10. On order of the Court, the answer having been received, the
  application for leave to appeal the July 23, 2013 judgment of the Court of Appeals is
  again considered. The prosecuting attorney has conceded that it was error to order
  consecutive sentences because the criminal act preceded the amendment authorizing
  consecutive sentences. Therefore, pursuant to MCR 7.302(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Wayne Circuit Court to amend the
  judgment of sentence to reflect that the sentences imposed in this case are to run
  concurrently. People v Sawyer, 410 Mich 351 (1981). In all other respects, leave to
  appeal is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2014
         p0421
                                                                              Clerk